Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No. 3 to the Registration Statement on Form S-1 of our report dated December 14, 2010 (which expresses an unqualified opinion and includes an explanatory paragraph relating to the Company’s ability to continue as a going concern), relating to the financial statements of Panex Resources Inc. (an Exploration Stage Company), and to the reference to our Firm under the caption “Experts” in the Prospectus. /s/ GHP HORWATH, P.C. Denver, Colorado October 17, 2011
